DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-13 and 15-18 are allowed.
Claims 1, 2, 4-13 and 15-18 are renumbered to 1-16.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jamie J. Zheng, Reg. No. 51,167 on 7/20/22.
The application has been amended as follows: 
1)  In original claim 12 (renumbered claim 11), please replace “according to claim 3” with “according to claim 1”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        July 20, 2022